Name: Commission Regulation (EC) No 1176/2000 of 31 May 2000 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agricultural structures and production;  animal product;  food technology
 Date Published: nan

 Avis juridique important|32000R1176Commission Regulation (EC) No 1176/2000 of 31 May 2000 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom Official Journal L 131 , 01/06/2000 P. 0037 - 0037Commission Regulation (EC) No 1176/2000of 31 May 2000amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 39 thereof,Whereas:(1) Article 2(1) of Commission Regulation (EC) No 716/96(2), as last amended by Regulation (EC) No 1365/97(3), fixes the price to be paid by the United Kingdom to producers offering for slaughter and destruction bovine animals aged more than 30 months. The same provision also provides that no payment shall be made for live weights in excess of 560 kilograms. On the basis of past experience, in particular with regard to the weights of the animals bought, it is appropriate to allow payments for animals above 560 kilograms without increasing the Commission co-financing of purchases as laid down in Article 2(3) of the said Regulation.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 2(1) of Regulation (EC) No 716/96 shall be deleted.Article 2This Regulation shall enter into force on 5 June 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 99, 20.4.1996, p. 14.(3) OJ L 188, 17.7.1997, p. 6.